Citation Nr: 1546106	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent from April 8, 2010 and 50 percent from November 29, 2011.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to December 1973.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2010, February 2011, and August 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2013 rating decision, the RO increased the rating assigned to PTSD to 50 percent, effective from November 29, 2011.  The Veteran has not expressed satisfaction with the increased disability rating; this issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran was scheduled to appear in Washington D.C. for a personal hearing before a Veterans Law Judge in June 2015; however, he withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e).

In September 2014, the Veteran indicated his intent to assert entitlement to service connection for a respiratory disorder, other than obstructive sleep apnea.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an increased initial rating for PTSD and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The Veteran does not currently have ischemic heart disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

With respect to the ischemic heart disease claim, a pre-decisional notice letter in February 2010 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was afforded a VA examination in March 2010 and a VA medical opinion was obtained in February 2011.  The examination report and medical opinion indicate that the VA examiners thoroughly reviewed the Veteran's past medical history, documented his condition, reviewed the pertinent periodicals identified by the Veteran, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the March 2010 VA examination report and the February 2011 VA medical opinion are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.


II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran's service personnel records reflect that he served in Vietnam during the applicable time period, and thus he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e).  Ischemic heart disease is among the diseases listed as warranting presumptive service connection due to herbicide exposure.  See 38 C.F.R. § 3.309(e).

Here, however, the competent and probative evidence of record contains no diagnosis of ischemic heart disease.  Indeed, the March 2010 VA examiner specifically determined that the Veteran did not have a diagnosis of ischemic heart disease.  To this end, the examiner reviewed the medical evidence of record, including a November 2006 electrocardiogram, which documented "[a]bnormal changes possibly due to myocardial ischemia."  The examiner then concluded, "[d]espite the Veteran's claim for [service connection] for ischemic heart disease due to exposure to Agent Orange, [there are] no objective findings to substantiate [a] diagnosis."

Notably, in June 2010, a private treatment provider, Dr. K.B. reported that the Veteran had continuing diagnoses of borderline hypertension and left ventricle hypertrophy.  He did not document a diagnosis of ischemic heart disease.

Similarly, in a February 2011 VA medical opinion, the VA examiner indicated that the Veteran did not have a diagnosis of ischemic heart disease.  To this end, he reviewed the Veteran's medical history, including the electrocardiograms, and explained that electrocardiograms "are not diagnostic for chronic ischemic heart disease.  Echocardiograms are the gold standard for diagnosing this condition."  The examiner continued, "[t]he echocardiogram done on March 19, 2010 for this Veteran did not show signs of ischemia or myocardial infarction, there were no segmental wall motion abnormalities and the left ventricular systolic function was normal with normal ejection fraction of 70-75%."  He concluded, "[t]here was no objective evidence to substantiate a diagnosis of ischemic heart disease."

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328   (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  In this instance, while the Veteran has reported that he suffers from ischemic heart disease, there is simply no evidence that he suffers from this disability.  In this regard, the Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose ischemic heart disease, as that requires specialized medical education, training and diagnostic testing.  See 38 C.F.R. § 3.159(a).  Absent evidence of a current disability, service connection for ischemic heart disease must be denied as there is no such disability upon which service connection can be granted.


ORDER

Entitlement to service connection for ischemic heart disease is denied.


REMAND

Initially, with respect to the issue of entitlement to service connection for obstructive sleep apnea, the claim was denied in an August 2014 rating decision.  In September 2014, the Veteran expressed timely disagreement with that denial.  To date, however, no statement of the case (SOC) has been furnished, and such should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With respect to the issue of entitlement to an increased initial rating for PTSD, the Board notes that the record includes a mental health evaluation from Dr. S.V. dated November 2011, along with a letter from Dr. S.V. dated April 2012.  In her April 2012 letter, Dr. S.V. indicated that she provides ongoing mental health treatment for the Veteran.  To this end, in an April 2012 statement, the Veteran's spouse also reported that the Veteran has continuing psychotherapy with Dr. S.V.  The Veteran's claims file does not contain any treatment records from Dr. S.V.  As such, upon remand, VA should seek authorization from the Veteran to obtain pertinent outstanding treatment records from Dr. S.V.

Notably, in the November 2011 mental health evaluation and in her April 2012 letter, Dr. S.V. reported that the Veteran's psychological symptoms had worsened.  Thus, to ensure the record reflects the current extent of the Veteran's PTSD, a new examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with PTSD.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain all outstanding records of treatment that the Veteran received from Dr. S.V.

2. Obtain all VA treatment records dated since January 2013.
3. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned in accordance with DSM-IV, along with an explanation of the number assigned.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied in this case, as it was certified to the Board before August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014))

Also, the examiner should discuss all occupational impact attributable to PTSD.

A complete rationale should be given for all opinions and conclusions expressed.

4. Separately, issue a statement of the case addressing the issue of entitlement to service connection for obstructive sleep apnea.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

5. Thereafter, adjudicate the increased rating claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


